

EXHIBIT 10.1
Execution Version


AMENDMENT NO. 8
TO
CREDIT AGREEMENT


This AMENDMENT NO. 8 to the Credit Agreement, dated as of May 18, 2018 (this
“Amendment”), is entered into among CALPINE CORPORATION, a Delaware corporation
(the “Borrower”), the Guarantors, MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.) (“MUFG”), as administrative agent (in such capacity
and including any successors in such capacity, the “Administrative Agent”), MUFG
Union Bank, N.A. (“MUB”), as collateral agent (in such capacity and including
any successors in such capacity, the “Collateral Agent”), the existing Lenders
(the “Existing Lenders”) party hereto constituting the Required Lenders, the New
Revolving Lender (as defined below) and the Fronting Banks party hereto, and
amends the Credit Agreement, dated as of December 10, 2010 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 27, 2013, as further
amended by Amendment No. 2 to Credit Agreement, dated as of July 30, 2014, as
further amended by Amendment No. 3 to Credit Agreement, dated as of February 8,
2016, as further amended by Amendment No. 4 to Credit Agreement, dated as of
December 1, 2016, as further amended by Amendment No. 5 to Credit Agreement,
dated as of September 15, 2017, as further amended by Amendment No. 6 to Credit
Agreement, dated as of October 20, 2017, and as further amended by Amendment No.
7 to Credit Agreement, dated as of March 8, 2018, the “Credit Agreement”, and as
further amended by this Amendment, the “Amended Credit Agreement”), entered into
among the Borrower, the institutions from time to time party thereto as Lenders,
the Administrative Agent and the Collateral Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower has requested that (i) Sumitomo Mitsui Banking Corporation
become a Lender (as defined in the Credit Agreement) under the Credit Agreement
and provide Incremental Revolving Facilities pursuant to Section 2.25 of the
Credit Agreement in the form of a Class C Revolving Commitment in an aggregate
principal amount as set forth opposite its name on Exhibit B hereto (the “New
Revolving Lender”), (ii) certain of the Existing Lenders party hereto provide
Incremental Revolving Facilities pursuant to Section 2.25 of the Credit
Agreement in the form of an increase to the aggregate principal amount of their
Class C Revolving Commitments in the amounts opposite their respective names on
Exhibit A hereto (the “Increasing Revolving Lenders”) and (iii) the Required
Lenders party hereto consent to permitting the Incremental Revolving Facilities
provided pursuant to this Agreement being incurred in integral multiples of less
than $5,000,000 (the “Integral Multiple Consent”);
WHEREAS, the New Revolving Lender has agreed (on a several and not joint basis),
subject to the terms and conditions set forth herein and in the Credit
Agreement, as amended by this Amendment, to provide a Class C Revolving
Commitment in the amount set forth opposite its name on Exhibit B hereto (the
“New Revolving Lender Commitment”);






        



--------------------------------------------------------------------------------




WHEREAS, each Increasing Revolving Lender has agreed (on a several and not joint
basis), subject to the terms and conditions set forth herein and in the Credit
Agreement, as amended by this Amendment, to increase its Class C Revolving
Commitment in the amount set forth opposite such Increasing Revolving Lender’s
name on Exhibit A hereto (the “Increased Existing Revolving Lender Commitments”
and, together with the New Revolving Lender Commitments, the “Incremental
Revolving Commitments”);
WHEREAS, the Existing Lenders constituting the Required Lenders have consented
to the Integral Multiple Consent;
WHEREAS, after giving effect to this Amendment, the Revolving Commitments of
each Existing Lender and the New Revolving Lender (collectively, the “Lenders”)
shall be as set forth on Exhibit C hereto;
WHEREAS, the Incremental Revolving Commitments and related Revolving Loans shall
be effected as an increase to and have the same terms as the Class C Revolving
Commitments;
WHEREAS, pursuant to Section 9.1(a) of the Credit Agreement and Section 2.25 of
the Credit Agreement, an Incremental Revolving Facility Amendment may be
effected with the consent of the Borrower, each Lender agreeing to provide a
commitment in respect of Incremental Revolving Loans, each Additional Lender
with respect thereto, the Administrative Agent and each Fronting Bank to the
extent it is required to be a “fronting bank” under such Incremental Revolving
Facility; and
WHEREAS, this Amendment is an Incremental Revolving Facility Amendment and shall
constitute notice of any Incremental Revolving Facilities under Section 2.25 of
the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


Section 1.     Amendments to the Credit Agreement


The Credit Agreement is, effective as of the Amendment No. 8 Effective Date,
hereby amended to:
(a)remove Schedule 1.1A (Revolving Commitment Amounts) and replace it in its
entirety by new Schedule 1.1A attached hereto as Exhibit C;
(b)add the following definitions in alphabetical order to Section 1.1 (Defined
Terms):
“Amendment No. 8 Effective Date”: means May 18, 2018.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be


-2-



--------------------------------------------------------------------------------




substantially similar in form and substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in May
2018, by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
(c)remove the definition of “Class C Revolving Commitment” and replace it in its
entirety with the below:
“Class C Revolving Commitment”: with respect to each Class C Lender, the
obligation of such Class C Lender, if any, to make Class C Revolving Loans and
participate in Swingline Loans and Letters of Credit in an aggregate principal
and/or face amount not to exceed the amount set forth opposite its name on
Schedule 1.1A hereto under the heading “Class C Revolving Commitment Amounts” or
as may subsequently be set forth in the Register from time to time, as the same
may be (x) reduced from time to time pursuant to Sections 2.12 and 2.14 or (y)
increased from time to time pursuant to Section 2.25. The aggregate Class C
Revolving Commitments of all Class C Lenders shall be $1,519,200,000 on the
Amendment No. 8 Effective Date, as such amount may be adjusted from time to time
in accordance with the terms of this Agreement.


(d)remove the definition of “Total Revolving Commitments” and replace it in its
entirety with the below:
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The Total Revolving Commitments on the
Amendment No. 8 Effective Date are $1,689,200,000.
(e)Add the following as Section 3.21 thereof:
“3.21.    Beneficial Ownership Certification. As of the Amendment No. 8
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.”


Section 2.     Consent to the New Revolving Lender and the Integral Multiple
Consent.


(a)The Administrative Agent, the Fronting Banks and the Borrower hereby consent
to the New Revolving Lender becoming a “Lender” and providing Class C Revolving
Commitments under the Credit Agreement as amended hereby.
(b)The Administrative Agent, the Borrower and the Existing Lenders party hereto
constituting the Required Lenders hereby consent to the Integral Multiple
Consent.


Section 3.     New Revolving Commitments. The New Revolving Lender has agreed
(on a several and not joint basis), subject to the terms and conditions set
forth herein and in the Credit Agreement, as amended by this Amendment, to
provide the New Revolving Lender


-3-



--------------------------------------------------------------------------------




Commitment in the amount set forth opposite its name on Exhibit B hereto. Each
Increasing Revolving Lender has agreed (on a several and not joint basis),
subject to the terms and conditions set forth herein and in the Credit
Agreement, as amended by this Amendment, to increase its Class C Revolving
Commitment in the amount set forth opposite such Increasing Revolving Lender’s
name on Exhibit A hereto and that from and after the Amendment No. 8 Effective
Date its aggregate Class C Revolving Commitment shall be in the amounts set
forth opposite such Increasing Revolving Lender’s name on Exhibit C hereto. For
the avoidance of doubt, the aggregate principal amount of Incremental Revolving
Facilities provided to the Borrower on the Amendment No. 8 Effective Date shall
be $219,200,000 and this Amendment shall reduce the aggregate amount of
Incremental Revolving Facilities permitted to be obtained pursuant to Section
2.25 of the Credit Agreement from $500,000,000 to $280,800,000.


Section 4.     Reallocation. On the Amendment No. 8 Effective Date, the Borrower
shall, in coordination with the Administrative Agent, repay outstanding
Revolving Loans of the Existing Lenders that are not Increasing Revolving
Lenders, and incur additional Revolving Loans from the Increasing Revolving
Lenders and the New Revolving Lender to the extent necessary so that all of the
Lenders participate in each outstanding Borrowing of Revolving Loans pro rata on
the basis of their respective Revolving Commitments (after giving effect to any
increase in the Total Revolving Commitments pursuant to this Amendment). The
participations in any outstanding Letters of Credit shall be adjusted in
accordance with each Lender's Revolving Commitment Percentage as reallocated in
accordance with such increase of the Total Revolving Commitments.


Section 5.     Conditions Precedent to the Effectiveness of this Amendment
This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment No. 8 Effective Date”):
(a)Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Fronting Banks, the New Revolving Lender, each of the Increasing
Revolving Lenders and the Existing Revolving Lenders constituting the Required
Lenders;
(b)No Default or Event of Default. Before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
under the Credit Agreement;
(c)Representations and Warranties. The representations and warranties of the
Borrower contained in Article 3 of the Credit Agreement and Section 6 of this
Amendment or any other Loan Document shall be true and correct in all material
respects (and in all respects if qualified by materiality) on and as of the
Amendment No. 8 Effective Date, as if made on and as of such date and except to
the extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects (and in all respects if qualified by
materiality) as of such specific date; provided, however, that references
therein to the “Credit Agreement” shall be deemed to refer to


-4-



--------------------------------------------------------------------------------




the Credit Agreement as amended hereby and after giving effect to the consents
and waivers set forth herein;
(d)Financial Covenants. The Borrower shall be in compliance with the covenants
set forth in Section 6.6 of the Credit Agreement determined on a pro forma basis
on and as of the Amendment No. 8 Effective Date and the last day of the most
recent fiscal period of the Borrower for which financial statements have been
provided under the Credit Agreement, in each case, as if the Incremental
Revolving Commitments provided on the Amendment No. 8 Effective Date are fully
drawn on the Amendment No. 8 Effective Date and were fully drawn and outstanding
on the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered under the Credit Agreement and after
giving effect to any other customary and appropriate pro forma adjustment
events, including any acquisitions or dispositions after the beginning of the
relevant fiscal quarter but prior to or simultaneous with the effectiveness of
the Incremental Revolving Commitments;
(e)Officer’s Certificate. The Borrower shall have provided a certificate signed
by a Responsible Officer of the Borrower certifying as to the satisfaction of
the conditions set forth in paragraphs (b), (c) and (d) of this Section 5;
(f)Fees and Expenses Paid. The Borrower shall have (i) paid all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto) and all other fees then due and payable to the Administrative Agent in
connection with this Amendment and (ii) upfront fees to the New Revolving Lender
and each Increasing Revolving Lender in an amount equal to 0.50% of the
aggregate principal amount of each such Lender’s Incremental Revolving
Commitment on the Amendment No. 8 Effective Date; and
(g)Flood Determinations. The Administrative Agent shall have received with
respect to each Mortgaged Property (i) a completed “life-of-loan” Federal
Emergency Management Agency standard flood hazard determination (together with a
notice about Special Flood Hazard Area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto) and (ii) a copy of, or a
certificate as to coverage under, the insurance policies including, without
limitation, flood insurance policies satisfying the requirements of Section 5.4
of the Credit Agreement and the applicable provisions of the Security Documents,
each of which shall be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.
(h)Opinion of Counsel. The Administrative Agent shall have received an executed
legal opinion of White & Case LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and the Lenders, and in form and substance reasonably
satisfactory to the Administrative Agent.


-5-



--------------------------------------------------------------------------------




(i)Secretary’s Certificates. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary (or other authorized person)
of each Loan Party, dated the Amendment No. 8 Effective Date and certifying:
(A)that (i) attached thereto is a true and complete copy of the certificate or
articles of incorporation or organization such Loan Party certified as of a
recent date by the secretary of state of the state of its organization (or that
such organizational documents have not been amended since October 20, 2017, and
that such certificate or articles are in full force and effect, (ii) attached
thereto is a true and complete copy of the by-laws or operating agreements of
each Loan Party as in effect on the Amendment No. 8 Effective Date (or that such
organizational documents have not been amended since October 20, 2017) and (iii)
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or other governing body) of each Loan Party authorizing the
execution, delivery and performance of this Amendment and the other documents to
be executed in connection herewith, to which such Loan Party is a party, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, and
(B)as to the incumbency and specimen signature of each officer executing this
Amendment or any other document delivered in connection herewith on behalf of
such Loan Party and signed by another officer as to the incumbency and specimen
signature of the secretary or assistant secretary (or other authorized person)
executing the certificate pursuant to this clause (g).
(j)Good Standing Certificates. The Administrative Agent shall have received
certificates of good standing (to the extent such concept exists in such Loan
Party’s state of organization) from the applicable secretary of state of the
state of organization of each Loan Party.
(k)Mortgage Amendments. The Borrower shall, or shall cause the applicable
Guarantor to, enter into an amendment to such of the mortgages encumbering the
Mortgaged Properties as the Administrative Agent may reasonably request based on
the advice of local counsel in the jurisdiction in which each Mortgaged Property
is located, in form reasonably acceptable to the Administrative Agent, together,
in each case, with opinions of counsel with respect thereto and date-down or
modification endorsement, or other title product where such an endorsement is
unavailable, to the title policy insuring such mortgage.
(l)Patriot Act; Borrower Ownership Certification. To the extent reasonably
requested by the New Revolving Lender in writing not less than five (5) Business
Days prior to the Amendment No. 8 Effective Date, the New Revolving Lender shall
have received prior to the Amendment No. 8 Effective Date, all documentation and
other information with respect to the Loan Parties required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act. Any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification, in
relation to such Borrower, to the Administrative Agent.


-6-



--------------------------------------------------------------------------------






Section 6.    Representations and Warranties
 
On and as of the Amendment No. 8 Effective Date, after giving effect to this
Amendment, each Loan Party hereby represents and warrants to the Administrative
Agent and each Lender as follows:
(a)this Amendment has been duly authorized, executed and delivered by the each
Loan Party and constitutes the legal, valid and binding obligations of the each
Loan Party enforceable against the each Loan Party in accordance with its terms
and the Credit Agreement as amended by this Amendment and constitutes the legal,
valid and binding obligation of the each Loan Party enforceable against the each
Loan Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(b)each of the representations and warranties contained in Section 3
(Representations and Warranties) of the Credit Agreement and each other Loan
Document is true and correct in all material respects (and in all respects if
qualified by materiality) on and as of the Amendment No. 8 Effective Date, as if
made on and as of such date and except to the extent that such representations
and warranties specifically relate to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects (and in all respects if qualified by materiality) as of such specific
date; provided, however, that references therein to the “Credit Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby and after giving
effect to the consents and waivers set forth herein;
(c)no Default or Event of Default has occurred, is continuing or existed
immediately prior to giving effect to this Amendment;
(d)The Borrower is in compliance with the covenants set forth in Section 6.6 of
the Credit Agreement determined on a pro forma basis on and as of the Amendment
No. 8 Effective Date and the last day of the most recent fiscal period of the
Borrower for which financial statements have been provided under the Credit
Agreement, in each case, as if the Incremental Revolving Commitments provided on
the Amendment No. 8 Effective Date are fully drawn on the Amendment No. 8
Effective Date and were fully drawn and outstanding on the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered under the Credit Agreement and after giving effect to any other
customary and appropriate pro forma adjustment events, including any
acquisitions or dispositions after the beginning of the relevant fiscal quarter
but prior to or simultaneous with the effectiveness of the Incremental Revolving
Commitments; and
(e)As of the Amendment No. 8 Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.




-7-



--------------------------------------------------------------------------------




Section 7.    Fees and Expenses


The Borrower agrees to pay in accordance with the terms of Section 9.5 (Payment
of Expenses and Taxes) of the Credit Agreement all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment (including,
without limitation, the reasonable and documented fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto). The
Borrower also agrees to pay to the respective Lenders any costs of the type
referred to in Section 2.20 of the Credit Agreement in connection with any
repayment and/or Borrowing pursuant to Section 4 of this Amendment.


Section 8.     Reference to the Effect on the Loan Documents


(a)As of the Amendment No. 8 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 8 Effective
Date.
(b)Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lenders (as such term is defined in the Credit Agreement and in this
Amendment), the Borrower, the Guarantors, Lead Arrangers or the Administrative
Agent under any of the Loan Documents, nor constitute a waiver or amendment of
any other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.
(d)This Amendment is a Loan Document.
(e)This Amendment shall be deemed to be an Incremental Revolving Facility
Amendment.
Section 9.    Reaffirmation


Each Loan Party hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the Amendment No. 8 Effective Date, (i) the covenants and
agreements contained in each Loan Document to which it is a party, as well as,
with respect to the Letter of Credit Fees, any such fees separately agreed to in
writing between a Fronting Bank and the Borrower, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) (a) in the case of
the Guarantors only, its guarantee of the Obligations (including, without
limitation, the New


-8-



--------------------------------------------------------------------------------




Revolving Commitments and any Borrowings thereunder) under the Guarantee and
Collateral Agreement, as applicable, and (b) its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, the
Incremental Revolving Commitments and any Borrowings thereunder) pursuant to the
Security Documents to which it is a party, with all such Liens continuing in
full force and effect after giving effect to this Amendment. This Amendment No.
8 shall not constitute a novation of the Credit Agreement or any other Loan
Documents.
Section 10.    Execution in Counterparts


This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.
Section 11.    Governing Law


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 12.    Section Titles


The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
there-of) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
Section 13.    Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.


-9-



--------------------------------------------------------------------------------




Section 14.    Severability


The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.
Section 15.    Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
Section 16.    Jurisdiction; Waiver of Jury Trial


The jurisdiction and waiver of right to trial by jury provisions in Sections
9.12 and 9.16 of the Credit Agreement are incorporated herein by reference
mutatis mutandis.


[SIGNATURE PAGES FOLLOW]


-10-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.


 
 
 
 
 
 
CALPINE CORPORATION
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Executive Vice President,
Chief Financial Officer
 
 
 
 
 



Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.
 
THE GUARANTORS SET FORTH ON
 
ANNEX I & II TO THIS SIGNATURE
 
PAGE
 
 
 
 
By:
/s/ W. THADDEUS MILLER
 
 
Name: W. Thaddeus Miller
Title: Chief Legal Officer and Corporate Secretary



 
THE GUARANTORS SET FORTH ON
 
ANNEX III & IV TO THIS SIGNATURE
 
PAGE
 
 
 
 
By:
/s/ DIANA WOODMAN HAMMETT
 
 
Name: Diana Woodman Hammett
Title: Vice President



Signature Page to Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------






ANNEX I


Name of Guarantor
Anacapa Land Company, LLC
Anderson Springs Energy Company
Aviation Funding Corp.
Baytown Energy Center, LLC
CalGen Expansion Company, LLC
CalGen Project Equipment Finance Company Three, LLC
Calpine Administrative Services Company, Inc.
Calpine Auburndale Holdings, LLC
Calpine Bethlehem, LLC
Calpine c*Power, Inc.
Calpine CalGen Holdings, Inc.
Calpine Calistoga Holdings, LLC
Calpine Central Texas GP, Inc.
Calpine Central, Inc.
Calpine Central-Texas, Inc.
Calpine Cogeneration Corporation
Calpine Eastern Corporation
Calpine Edinburg, Inc.
Calpine Energy Services GP, LLC
Calpine Energy Services LP, LLC
Calpine Energy Services, L.P.
Calpine Fuels Corporation
Calpine Generating Company, LLC
Calpine Geysers Company, L.P.
Calpine Gilroy 1, LLC
Calpine Global Services Company, Inc.
Calpine Hidalgo Energy Center, L.P.
Calpine Hidalgo Holdings, Inc.
Calpine Hidalgo, Inc.
Calpine Kennedy Operators, Inc.
Calpine KIA, Inc.





 
 
 




--------------------------------------------------------------------------------




Name of Guarantor
 
Calpine King City, Inc.
Calpine Leasing Inc.
Calpine Long Island, Inc.
Calpine Magic Valley Pipeline, LLC
Calpine Mid-Atlantic Energy, LLC
Calpine Mid-Atlantic Generation, LLC
Calpine Mid-Atlantic Marketing, LLC
Calpine MVP, LLC
Calpine Newark, LLC
Calpine New Jersey Generation, LLC
Calpine Northbrook Holdings Corporation
Calpine Northbrook Investors, LLC
Calpine Northbrook Project Holdings, LLC
Calpine Operations Management Company, Inc.
Calpine Power Company
Calpine Power Management, LLC
Calpine Power, Inc.
Calpine PowerAmerica, LLC
Calpine PowerAmerica-CA, LLC
Calpine PowerAmerica-ME, LLC
Calpine Project Holdings, Inc.
Calpine Solar, LLC
Calpine Stony Brook Operators, Inc.
Calpine Stony Brook, Inc.
Calpine TCCL Holdings, Inc.
Calpine Texas Pipeline GP, LLC
Calpine Texas Pipeline LP, LLC
Calpine Texas Pipeline, L.P.
Calpine University Power, Inc.
Calpine Vineland Solar, LLC
CES Marketing IX, LLC
CES Marketing X, LLC
Channel Energy Center, LLC







 
 
 




--------------------------------------------------------------------------------




Name of Guarantor
Corpus Christi Cogeneration, LLC
CPN 3rd Turbine, Inc.
CPN Acadia, Inc.
CPN Cascade, Inc.
CPN Clear Lake, Inc.
CPN Pipeline Company
CPN Pryor Funding Corporation
CPN Telephone Flat, Inc.
Delta Energy Center, LLC
Freestone Power Generation, LLC
GEC Bethpage Inc.
Geysers Power Company, LLC
Geysers Power I Company
Idlewild Fuel Management Corp.
JMC Bethpage, Inc.
Los Medanos Energy Center LLC
Magic Valley Pipeline, L.P.
Modoc Power, Inc.
New Development Holdings, LLC
NTC Five, Inc.
Pastoria Energy Center, LLC
Pastoria Energy Facility L.L.C.
Pine Bluff Energy, LLC
RockGen Energy LLC
South Point Energy Center, LLC
South Point Holdings, LLC
Stony Brook Cogeneration, Inc.
Stony Brook Fuel Management Corp.
Sutter Dryers, Inc.
Texas City Cogeneration, LLC
Texas Cogeneration Five, Inc.
Texas Cogeneration One Company
Thermal Power Company
Zion Energy LLC







 
 
 




--------------------------------------------------------------------------------






ANNEX II


Name of Guarantor
Deer Park Energy Center LLC
Deer Park Holdings, LLC
Metcalf Energy Center, LLC
Metcalf Holdings, LLC









 
 
 




--------------------------------------------------------------------------------




ANNEX III


Name of Guarantor
Calpine Construction Management Company, Inc.
Calpine Mid-Atlantic Operating, LLC











 
 
 




--------------------------------------------------------------------------------






ANNEX IV


Name of Guarantor
Calpine Operating Services Company, Inc.











 
 
 




--------------------------------------------------------------------------------







 
MUFG BANK, LTD.,
 
as Administrative Agent
 
 
 
 
 
 
By:
/s/ ERIC OTIENO
 
 
Name: Eric Otieno
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
MUFG BANK, LTD.,
 
As a Lender and a Fronting Bank
 
 
 
 
 
 
By:
/s/ ERIC OTIENO
 
 
Name: Eric Otieno
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
Bank of America, N.A.,
 
as a Lender
 
 
 
 
 
 
By:
/s/ MAGGIE HALLELAND
 
 
Name: Maggie Halleland
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
 
 
 
 
 
 
By:
/s/ MIKHAIL FAYBUSOVICH
 
 
Name: Mikhail Faybusovich
Title: Authorized Signatory

 
 
 
 
By:
/s/ CHRISTOPHER ZYBRICK
 
 
Name: Christopher Zybrick
Title: Authorized Signatory



Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
BARCLAYS BANK PLC
 
as a Lender and a Fronting Bank
 
 
 
 
 
 
By:
/s/ JAKE LAM
 
 
Name: Jake Lam
Title: Assistant Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
CITIBANK, N.A.,
 
as a Lender
 
 
 
 
 
 
By:
/s/ KIRKWOOD ROLAND
 
 
Name: Kirkwood Roland
Title: Managing Director & Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as a Lender and a Fronting Lender
 
 
 
 
 
 
By:
/s/ ALICIA SCHUG
 
 
Name: Alicia Schug
Title: Vice President

 
 
 
 
By:
/s/ MARGUERITE SUTTON
 
 
Name: Marguerite Sutton
Title: Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
Natixis, New York Branch,
 
as a Lender and a Fronting Bank
 
 
 
 
 
 
By:
/s/ AHMET UGURLU
 
 
Name: Ahmet Ugurlu
Title: Executive Director
 
 
 
 
By:
/s/ RONALD LEE
 
 
Name: Ronald Lee
Title: Director



Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------


        


The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
 
 
 
By:
/s/ RYAN DURKIN
 
 
Name: Ryan Durkin
Title: Authorized Signatory



Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
BNP Paribas,
 
as a Lender and a Fronting Bank
 
 
 
 
 
 
By:
/s/ DENIS O'MEARA
 
 
Name: Denis O'Meara
Title: Managing Director
 
 
 
 
By:
/s/ ERIC CHILTON
 
 
Name: Eric Chilton
Title: Managing Director



Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as a Lender
 
 
 
 
 
 
By:
/s/ JACK KUHNS
 
 
Name: Jack Kuhns
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 8









--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
Credit Agricole Corporate and Investment Bank,
 
as a Lender and a Fronting Bank
 
 
 
 
 
 
By:
/s/ EVAN LEVY
 
 
Name: Evan Levy
Title: Managing Director
 
 
 
 
By:
/s/ GEORGE COUNCILL
 
 
Name: George Councill
Title: Director



Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
Sumitomo Mitsui Banking Corporation,
 
as a Lender
 
 
 
 
 
 
By:
/s/ KATSUYUKI KUBO
 
 
Name: Katsuyuki Kubo
Title: Managing Director



Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
ROYAL BANK OF CANADA,
 
as a Lender and a Fronting Bank
 
 
 
 
 
 
By:
/s/ JUSTIN PAINTER
 
 
Name: Justin Painter
Title: Authorized Signatory



Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
MORGAN STANLEY BANK, N.A.
 
as a Lender
 
 
 
 
 
 
By:
/s/ JACK KUHNS
 
 
Name: Jack Kuhns
Title: Authorized Signatory



Calpine Corporation Revolving Credit Agreement
Amendment No. 8













--------------------------------------------------------------------------------





The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and confirms its Revolving Commitments set forth on
Exhibit A, B and/or C to the Amendment.


 
Lender, UBS AG, Stamford Branch
 
As a Lender
 
 
 
 
 
 
By:
/s/ DARLENE ARIAS
 
 
Name: Darlene Arias
Title: Director
 
 
 
 
By:
/s/ CRAIG PEARSON
 
 
Name: Craig Pearson
Title: Associate Director



Calpine Corporation Revolving Credit Agreement
Amendment No. 8







--------------------------------------------------------------------------------







EXHIBIT A






Increased Existing Revolving Lender Commitments




Increasing Revolving Lenders
Increased Existing Revolving Lender Commitments
 
 
GOLDMAN SACHS BANK USA
$32,350,000
BNP PARIBAS
$54,500,000








--------------------------------------------------------------------------------





EXHIBIT B






New Revolving Lender Commitments




New Revolving Lender
New Revolving Lender Commitments
 
 
SUMITOMO MITSUI BANKING CORPORATION
$132,350,000








--------------------------------------------------------------------------------





EXHIBIT C


Schedule 1.1A
Revolving Commitment Amounts


CLASS B LENDER
CLASS B REVOLVING COMMITMENT AMOUNT
CLASS C REVOLVING COMMITMENT AMOUNT
 
 
 
 
BANK OF AMERICA, N.A.
$170,000,000
—
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
—
$132,350,000
BARCLAYS BANK PLC
—
$132,350,000
CITIBANK, N.A.
—
$132,350,000
DEUTSCHE BANK AG NEW YORK BRANCH
—
$132,350,000
NATIXIS, NEW YORK BRANCH
—
$132,350,000
MUFG Bank, LTD.
—
$132,350,000
GOLDMAN SACHS BANK USA
—
$132,350,000
BNP PARIBAS
—
$132,350,000
SUMITOMO MITSUI BANKING CORPORATION
—
$132,350,000
MORGAN STANLEY SENIOR FUNDING, INC.
—
$82,350,000
Crédit Agricole Corporate & Investment Bank
—
$77,850,000
ROYAL BANK OF CANADA
—
$77,850,000
MORGAN STANLEY BANK, N.A.
—
$50,000,000
UBS AG, STAMFORD BRANCH
—
$40,000,000
Total
$170,000,000
$1,519,200,000








